Case 1:18-cv-07178-ENV-JO Document 45-8 Filed 06/01/20 Page 1 of 2 PageID #: 706




                                                                       E

                                                                       X

                                                                       H

                                                                       I

                                                                       B

                                                                       I

                                                                       T



                                                                       G
Case
  Case
     1:18-cv-07178-ENV-JO
       1:18-cv-07178-ENV-JODocument
                             Document
                                    45-8
                                      7 Filed
                                         Filed04/29/19
                                               06/01/20 Page
                                                         Page12ofof12PageID
                                                                      PageID#:#:26
                                                                                 707



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 BOYSIN LORICK, et al.,                                            ORDER
                                       Plaintiffs,
                    - against -
 KILPATRICK TOWNSEND AND
 STOCKTON LLP, et al.,                                             18-CV-7178 (ENV) (JO)
                                       Defendants.
 ----------------------------------------------------------X

 JAMES ORENSTEIN, Magistrate Judge:

          A review of the docket entries in this action indicates that the plaintiffs have not filed proof of

 timely service of the summons and complaint as required on any defendant. See Fed. R. Civ. 4 (l), (m).

 No later than May 10, 2019, the plaintiffs must either file proof of timely service on the docket or file

 a motion requesting an extension of time to effect service for good cause. See Fed. R. Civ. P. 4(m).

 Failure to comply will result in a recommendation that the case be dismissed for failure to prosecute.

 See Fed. R. Civ. P. 4(m), 41(b).

          SO ORDERED.

 Dated: Brooklyn, New York
        April 29, 2019
                                                                           _     /s/
                                                                           James Orenstein
                                                                           U.S. Magistrate Judge
